Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 21, 2016

                                    No. 04-15-00433-CV

   TEXAS COMMISSION ON ENVIRONMENTAL QUALITY & POST OAK CLEAN
                           GREEN, INC.,
                             Appellants

                                              v.

       GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                             Appellee

             From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0863-CV
                        Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

       The panel has considered the appellee’s motion for extension of time to file motion for
rehearing, and the motion is GRANTED. Time is extended to May 5, 2016.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court